EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Knudsen on 02/26/2021. In the interview, Applicant was informed that for SEQ ID NO: 376 (which is an unmodified peptide comprised in the NY-ESO-1 tumor antigen) a person of ordinary skill in the art, due to the fact that the claims include “comprise” language, might construe it as being part of a construct that is used for eliciting an immune response as the case of U.S. Pat. No.8, 911,991 (see SEQ ID NO: 7). In view of these consideration, it was agreed that the claims comprising the SEQ ID NO: 376 should be amended so that to remove this particular sequence. Also, in the interview, Applicant inquired about, and Examiner agreed to, a rejoinder of the withdrawn claims due to the fact that they comprise similar subject matter. Thus, the restriction requirement of 08/11/2020 is withdrawn and the claims pending and examined were: 2-11 and 13-22.

The application has been amended as follows: 

In the title, before: “Conditional” please insert:
-- Methods of treatment using --.

In the claims:
In claim 2, line 5, please delete: “376” and replace it with: 
-- 375 --.

In claim 3, line 3, please delete: “376” and replace it with: 
-- 375 --.

In claim 7, line 3, please delete: “376” and replace it with: 
-- 375 --.

In claim 10, line 2, please delete: “376” and replace it with: 
-- 375 --.

In claim 13, line 6, please delete: “376” and replace it with: 
-- 375 --.

In claim 14, line 3, please delete: “376” and replace it with: 
-- 375 --.

In claim 18, line 1, please delete: “claim 12” and replace it with: 

In claim 18, line 3, please delete: “376” and replace it with: 
-- 375 --.

In claim 21, line 2, please delete: “376” and replace it with: 
-- 375 --.

The allowed claims are: 2-11 and 13-22. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647